{¶ 14} In Sturgeon we confronted this issue. Judge Sundermann wrote at that time, "[W]e hold that the contested condition is not constitutionally or statutorily permitted. It is well established that the right to have custody of, and to raise, one's children is a substantial and fundamental civil right that may not be terminated without due process. However, this right is not absolute. Pursuant to R.C. Chapter 2151, a juvenile court has the power to limit parental rights. Generally, the procedures that result in the restriction of parental rights are graduated in nature, often starting with protective supervision of the child at home, then removal and temporary custody, and ultimately permanent custody if warranted. Though the juvenile court is, for example, empowered under R.C. 2151.353 to offer certain protections to an abused, neglected, or dependent child, such as an order removing a child from the home, the statutory procedural requirements must nevertheless be followed. In this case, Sturgeon's parental rights were effectively terminated, but he was not offered any of the procedural guarantees set forth in R.C. Chapter 2151."1 (Citations omitted.)
{¶ 15} The proper forum to resolve parental rights is juvenile court. We have juvenile courts for a reason.
{¶ 16} While this case does involve a parent who obviously should be separated from her children unless and until she ceases to be a threat to them, the juvenile court is well equipped to police the situation. The common pleas court is not.
{¶ 17} What if in three years McClure is free of the mental problems? Does she apply to the common pleas court to remove the condition of no contact with her children? Would she then perhaps have limited and supervised visitation? Does the common pleas court want to supervise the visitation? Surely these issues belong in juvenile court. We are mixing courts' roles and allowing a court particularly unequipped to deal with parenting issues to make these decisions.
{¶ 18} In addition, if McClure is not allowed to see her children for 12 consecutive months of a 22-month period, she will most probably lose parental rights through a juvenile court proceeding, another reason why the common pleas court should not be involved.2 *Page 715 
{¶ 19} In Sturgeon and Burton we got it right — the juvenile court has sole jurisdiction to deal with these matters. Today, we retreat from prudence into folly.
1 State v. Sturgeon (2000), 138 Ohio App.3d 882, 886,742 N.E.2d 730.
2 See R.C. 2151.413.